DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered.
The examiner acknowledges applicant’s amendments to claims 1-5, 7-12, and 14-19.  Claims 6, 13, and 20 are withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wire loops of the receiving coil being in contact with the exterior edge surface of the door, as suggested by the phrase “a plurality of wire loops that are located directly on an exterior edge surface of the door” in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 16, it is unclear from the specification that the wire loops are in contact with the exterior edge surface of the door, as suggested by the phrase “a plurality of wire loops that are located directly on an exterior edge surface of the door.”  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7-9, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando (JP 2003-184369 A).
In regards to claim 1, Ando discloses a lock mechanism for a door A, the lock mechanism comprising: a deadbolt 3 configured to be positioned in an extended first position and a retracted second position (Paragraph 7 of the Computer Generated Translation); an actuator 4, 5 (as a unit) for moving the deadbolt between the first and second positions (Paragraph 7 of the Computer Generated Translation); a rechargeable battery 6 for powering the actuator (powering portion 5 of the actuator, Paragraph 8 of the Computer Generated Translation); and a receiving coil 8b including a plurality of wire loops (loops shown in Figure 1) that are configured to be located on an exterior edge surface of the door (exterior edge surface of the door on which the receiving coil 8b, including the wire loops, as a whole is located, the edge surface being the surface that faces the opposite surface of the door frame B when the door is closed, as suggested by Paragraph 9 of the Computer Generated Translation), wherein the receiving coil is configured to generate an induced current for charging the rechargeable 
In regards to claims 2, 9, and 17, Ando discloses that the exterior edge surface of the door is a side edge surface (apparent from Paragraph 8 of the Computer Generated Translation that the edge surface is the side surface that faces the interior surface of the door frame when the door is closed).
In regards to claims 5 and 12, Ando discloses circuitry 11 configured to wirelessly communicate with a remote electronic device 12 (Paragraph 11 of the Computer Generated Translation).
In regards to claims 7 and 14, Ando discloses that the transmitting coil is configured to receive power from a mains power circuit 20.
In regards to claim 8, Ando discloses a charging system for a device (Figure 1) configured to be located on a door A (Paragraph 8 of the Computer Generated Translation), the charging system comprising: a transmitting coil 8a configured to be located on an interior surface of a frame B for the door (Paragraph 8 of the Computer Generated Translation), and configured to generate an electromagnetic field (Paragraph 8 of the Computer Generated Translation); and a receiving coil 8b including a plurality of wire loops (wire loops in Figure 1) that are configured to be located on an exterior edge surface of the door (exterior edge surface of the door on which the receiving coil 8b, including the wire loops, as a whole is located, the edge surface being the surface that faces the opposite surface of the door frame B when the door is closed, as suggested by Paragraph 9 of the Computer Generated Translation), wherein the receiving coil is 
In regards to claim 15, Ando discloses that the device is a motorized lock (Figure 1).
In regards to claim 16.
Claim(s) 8-10, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson (EP 2660785 A2).
In regards to claim 8, Gustafsson discloses a charging system for a device (Figures 3-5) configured to be located on a door 90, the charging system comprising: a transmitting coil (Figure 4) configured to be located on an interior surface of a frame 91 for the door (Figure 5), and configured to generate an electromagnetic field (Paragraph 30); and a receiving coil (Figure 3) including a plurality of wire loops (wire loops wound around portion 84, Figures 3 and 4 and Paragraph 27), the receiving coil configured to be located on an exterior edge surface of the door (Figure 5), wherein the receiving coil is configured to generate an induced current from the electromagnetic field generated by the transmitting coil (Paragraphs 30-33), and wherein the generated induced current charges a rechargeable battery 6 of the device.
In regards to claim 9, Gustafsson discloses that the edge surface of the door is a side edge surface (Figure 5).
In regards to claim 10, Gustafsson discloses that a length of the receiving coil is greater than a width of the receiving coil so that the length of the receiving coil is configured to extend along a length of the edge surface of the door (Figures 3-5).
In regards to claim 14, Gustafsson discloses that the transmitting coil is configured to receive power from a mains power circuit 5.
In regards to claim 15, Gustafsson discloses that the device is a motorized lock (Paragraphs 14 and 54).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 12, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (EP 2660785 A2) in view of Ando (JP 2003-184369 A).
In regards to claim 1, Gustafsson discloses a lock mechanism (Figure 5) for a door 90, the lock mechanism comprising: a rechargeable battery 6; and a receiving coil (Figure 4) including a plurality of wire loops (wire loops wound around portion 84, Figures 3 and 4 and Paragraph 27) that are configured to be located on an exterior edge surface of the door (located on exterior edge surface of door at the indicator line for reference character 90 in Figure 5 because the loops are part of the receiving coil shown in Figure 4 as a whole, with portions of side 81 of the receiving coil being in direct contact with another exterior surface of the door, this surface being the surface of the milled section of the exterior edge surface of the door such that the receiving coil is flush with the exterior edge surface of the door, Paragraphs 25 and 26), wherein the receiving coil is configured to generate an induced current from the electromagnetic field generated by a transmitting coil (Figure 3) facing the receiving coil (Figures 3-5) and located on an interior surface of a door frame 91 for the door (Figure 5 and Paragraphs 30-33).  Gustafsson fails to specify that the lock mechanism includes a deadbolt configured to be positioned in an extended first position and a retracted 
In regards to claims 2 and 17, Gustafsson discloses that the exterior edge surface of the door is a side edge surface (Figure 5).
In regards to claims 3 and 18
In regards to claims 5 and 12, Gustafsson discloses circuitry (Figures 1 and 2), but fails to specify that the circuitry is configured to wirelessly communicate with a remote electronic device.  Ando discloses circuitry 11 configured to wirelessly communicate with a remote electronic device 12 (Paragraph 11 of the Computer Generated Translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the circuitry of the lock mechanism wirelessly communicates with a remote electronic device, such as a remote control for locking and unlocking or controlling the lock mechanism, as taught by Ando, since it is well known in the art to utilize remote controls for remotely and wirelessly actuating a lock mechanism, thereby enhancing the ease in which a user operates the lock mechanism.
In regards to claim 7, Gustafsson discloses that the transmitting coil is configured to receive power from a mains power circuit 5.
In regards to claim 16, Gustafsson discloses a door 90 comprising: a lock mechanism (Figure 5); a rechargeable battery 6; and a receiving coil (Figure 4) that is configured to be directly located on an exterior edge surface of the door (portions of side 81 of the receiving coil are directly located on an exterior edge surface of the door or the surface of the milled portion of the door such that the receiving coil is flush with another exterior surface of the door at the indicator line for reference character 90 in Figure 5, Paragraphs 25 and 26), the receiving coil including a plurality of wire loops (wire loops wound around portion 84, Figures 3 and 4 and Paragraph 27), wherein the receiving coil is configured to generate an induced current from the electromagnetic field generated by a transmitting coil (Figure 3) facing the receiving coil (Figures 3-5) .
Claims 3, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2003-184369 A) in view of Gustafsson (EP 2660785 A2).  Ando discloses the lock mechanism, door, and charging system as applied to claims 1, .
Claims 4, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (JP 2003-184369 A) in view of Lambrou (US Pub. No. 2009/0308116).  Ando discloses the lock mechanism, door, and charging system as applied to claims 1, 8, and 16 above, and further comprising circuitry 11.  Ando fails to disclose that the circuitry is configured to determine whether the receiving coil is generating the induced current; and indicate a position of the door based on whether the receiving coil is generating induced current.  Lambro teaches device including a receiving coil 30b located on a door 10 so as to cooperate with a transmitting coil 18b, located on a door frame 28, such that the receiving coil generates an induced current (Paragraphs 49-51) for charging a rechargeable battery 32 when the door is closed relative to the door frame, and circuitry 16 configured to determine whether the receiving coil is generating the induced current, and indicate a position of the door based on whether the receiving coil is generating the induced current (Paragraph 53).  It .
Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (EP 2660785 A2) in view of Ando (JP 2003-184369 A), and further in view of Lambrou (US Pub. No. 2009/0308116).  Gustafsson in view of Ando teaches the lock mechanism and door as applied to claims 1 and 16 above, and further comprising circuitry 11 (Gustafsson).  Gustafsson fails to disclose that the circuitry is configured to determine whether the receiving coil is generating the induced current; and indicate a position of the door based on whether the receiving coil is generating induced current.  Lambro teaches device including a receiving coil 30b located on a door 10 so as to cooperate with a transmitting coil 18b, located on a door frame 28, such that the receiving coil generates an induced current (Paragraphs 49-51) for charging a rechargeable battery 32 when the door is closed relative to the door frame, and circuitry 16 configured to determine whether the receiving coil is generating the induced current, and indicate a position of the door based on whether the receiving coil is generating the induced current (Paragraph 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the circuitry of Gustafsson can determine whether the receiving coil is generating the induced current, and indicate a position of the door based on whether the receiving coil is .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (EP 2660785 A2) in view of Lambrou (US Pub. No. 2009/0308116).  Gustafsson discloses the charging system as applied to claims 8 above, and further comprising circuitry 11.  Gustafsson fails to disclose that the circuitry is configured to determine whether the receiving coil is generating the induced current; and indicate a position of the door based on whether the receiving coil is generating induced current.  Lambro teaches device including a receiving coil 30b located on a door 10 so as to cooperate with a transmitting coil 18b, located on a door frame 28, such that the receiving coil generates an induced current (Paragraphs 49-51) for charging a rechargeable battery 32 when the door is closed relative to the door frame, and circuitry 16 configured to determine whether the receiving coil is generating the induced current, and indicate a position of the door based on whether the receiving coil is generating the induced current (Paragraph 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the circuitry of Gustafsson can determine whether the receiving coil is generating the induced current, and indicate a position of the door based on whether the receiving coil is generating the induced current, such that the position of the door can be monitored by a user.
Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
In regards to applicant’s remarks concerning Ando, after further review of the Ando reference, it was found in Paragraph 9 of the Computer Generated Translation that the receiving coil is attached to an exterior edge surface of the door or the exterior edge surface of the door that faces the opposite surface of the door frame.  As stated in Paragraph 7 of the Computer Generated Translation of Ando, Figure 1 is a block diagram and may not represent the true orientation of the components of the device.  The language of Paragraph 9 provides a description of the locations of the coils, and suggests that the receiving coil is on the exterior of the door so as to cooperate with the transmitting coil located on the opposite surface of the door frame that cooperates with the door as is known in the art.  Therefore, Ando meets the limitations of claims 1, 8, and 16, as set forth above.
In regards to applicant’s remarks concerning the Gustafsson reference, applicant is referred to the new interpretation of the Gustafsson reference applied to the claims above in which the coils are not considered as the wire loops alone, but include the housing on which the coils are located as a unit.
In regards to applicant’s remarks concerning the Lambrou reference, applicant is referred to the remarks and rejections with Ando and Gustafsson set forth above.
In light of applicant’s removal of limitations from claims 1, 8, and 16, the drawing objection set forth in the previous office action is withdrawn.
In light of applicant’s amendments to claim 16, a new drawing objection and rejection under 35 U.S.C. 112(b) is set forth above.
Conclusion
41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        August 26, 2021